TEEE       A         EWEY                 GENERAL
                                     OFTEXAS
                                  AUSTXN.    TEXAl3         78711


                                       May 23,       1972



Mr. George W. McNeil                                 Opinion        No.   M- 1129
State   Auditor
Sam Houston     Building                             Re:      Application     of Section       54.051(m),
Austin,   Texas     78711                                     Texas Education       Code,    to tuition
                                                              charges     for vocational-technical
                                                              courses     at public    junior     colleges
Dear   Mr.     McNeil:                                        and related     questions.

                  You have requested     an opinion   of             this   office   regarding
specific        applications     of Chapter   54, Texas              Education     Code,  to public
junior       colleges.       You ask the following:

               "1.      Do the provisions          of Subsection        (m),
       Section     54.051      of the Texas Education            Code,
       requiring        twenty-five      cents     out of each hourly
       char e in Subsection             (b)   [resident      students]~
       and ! 1.50 out of each hourly                 charge    in Sub-
       section      (c)    [non-resident        students]      of this
       Section     to be placed         in a scholarship         fund at
       each institution           apply    to tuition       charges    for
       vocational-technical             courses      at Public     Junior
       Colleges?

              "2.   If the answer to question      number 1
       is in the affirmative,       how is this   to be ac-
       complished     in instances    where the vocational-
       technical   courses     are not equated  in terms of
       semester   credit    hours?

                "3 .  If the answer to question        number 1
           is in the negative,    may scholarships      be paid
           from this  scholarship     fund to students    taking
           some or only vocational-technical       courses?

              "4.     Do the scholarship       fund provisions
       of Subsection       (m), Section     54.051   of the Texas
       Education      Code requiring     $1.50    out of each
       hourly     charge   in Subsection      (c) of this    Section




                                            -5491-
                                                                                                      .    .




Mr.   George       W. McNeil,       page      2          (M-1129)



          apply    at Public Junior  Colleges      in view of
          exception    found in Subsection    (jj,    Section
          54.051    of the Texas Education    Code?

                  “5 o    If the answer to question           number 4
          is in the affi,rmative,           does the scholarship
          fund provision        also   apply     in instances      where
          a Public      Junior   College      has elected     to charge
          an amount of tuition           that    is not greater       than
          the amount so required            by law on January         1,
          1971,     as is provided       in Subsection       (b)(4),
          Section      130.003   of the Texas Education             Code?

                 “6 e    If the answer to question      number 4
          is in the      negative,   may scholarships     be paid
          from this      scholarship   fund to out-of-state
          students?
                 II7. May scholarships    be paid   from this
          scholarship   fund to students    who are citizens
          of any country    other   than the United    States                         of
          America?”

                  We answer      your      first         question   in     the    affirmative.

                  Section     54.051(m),            Texas     Education      Code,         provides       as
follows      :

                  “(m)     Twenty-five      cents    out, of eac,h hourly
          charge     in Subsection       (bj and $1.50        out ofeach
          hourly     charge    in Subsection        (cj of this      Section
          sh,all    be placed     in a scholarship         fund at each
          institution       to be administered          by that    institu-
          tion    to award scholarships           to needy students.
          Standard      for determining        need shall       be formulated
          by each institution.            No   more    than   10  percent    of
          said    scholarship       funds may be allocated           to out-
          of-st,ate     students.”       [Emphasis       added.)

                   Section     54.051(b)           and    (cj , referred         to   in    the   foregoing,
provides         for the     following:

                “(b)    Tuition      for resident     students,    except
          as otherwise      hereinafter     provided,     is $4 per
          semester   credit     ho=,    but the total       charge  shall
          be not less    than $50 per semester.


                                                    -5492-
.      .




Mr.   George     W. McNeil,                 page    3      (M-1129)



            "(c)    Tuition   for non-resident       students,    ex-
       cept as otherwise     hereinafter    provided,      is $40
       per semester   credit    hour."    (Emphasis     added.)

            Section    54.051(b),(c),      and (m),                    quoted   above,    is a
part   of Chapter   54, Texas Education       Code.                     Chapter     54 (pertaining
to tuition   and fees     and scholarship     funds                    at institutions       of higher
education)   provides,     in Sec.    54.002:

              "The provisions        of this    chapter     apply   to
       all  institutions      of higher      education,      except
       that   as to junior      colleges     this   chapter     applies
       only   to the extent      provided     by Section      130.003(b)
       of this    Code."    (New) (Emphasis         added.)

                 We find  Sec.  54.051(m)   to apply      to               public      junior    colleges
by v irtue       of the language    in Sec.   130.003(b),                   which      provides,      in
part , as      follows:

                "Sec.           130.003.

                "(a)            .   .   .

               "(b)   To be eligible                       for and to receive
       a proportionate        share   of                 the [state]    appro-
       priation,     a public     junior                   college   must:
                II.     .   .

               "(4)      collect,      from each full-time           and
       part-time       student      enrolled,      matriculation        and
       other     session      fees   in the ameunts         required      and
       provided      by law for other           state-supported         in-
       stitutions        of higher       education,      except    that
       the amount charged            non-residents        need not be
       greater      than the amount so required                by law on
       January      1, 1971;       and

              "(5)   grant when properly    applied    for,                      the
       scholarships     and tuition exemptions     provided
       for   in this  code;   and
                I, D .      ."          (Emphasis       added.)

                 Thus we see                that   scholarship    funds   are intended      to be
provided       for   in junior               colleges     as well   as for other    institutions


                                                        -5493-
                                                                                        .      .




Hon.   George     W. McNeil,       page    4      (M-1129)



of higher  education;    but,     the applicable                provisions      of Chapter  54,
Texas Education    Code,   implementing      the             funding     for such scholarships,
refer  to the transference        of a portion               of tuition      fees  received  on
the basis  of semester     credit    hours.

             For sc,holarship        purposes,    the Code makes no distinction
between   tuition      received    for academic      courses    (normally   measured
by semester     credit     hours)    and tuition     received    for vocational-
technical    courses      (sometimes     measured    by contact     hours  generated).

              Therefore        the pivotal      question      to answer    in response      to
your first     inquiry     is:      “Did the Legislature           intend  to restrict
the scholarship        funds     at public    junior     colleges      by excluding    that
proportionate      part    of tuition      fees    received      for courses     that  are
offered    in terms other         than semester       credit     hours?”

                Sec.    130.003      is explicit        in its    requirements         that    a junior
college     must meet in order              to qualify      for State       appropriations.
That section         expressly       states     that a junior        college       must grant when
properly       applied     for,    the schola,rship         and tuition         exemptions      provided
for in the Texas Education                  Code.      Sec.   130.003(b)      (5) supra.        The
mere fact       that    funding      in Chapter        54 for such scholarships              is based
upon amounts         received      as tuition        for semester        credit      hours   is in-
sufficient       argument       not to give        an effect      to these       Code provisions
in such a manner as to reach                  the purposes        and objects         intended;
namely,      to help qualified           needy     students     with their         financial
burden     of obtaining         an education.

                It should   be noted      herein    that   since     September    1, 1969,
vocational-technical         courses      have been funded         from the State’s
General     Revenue     Fund plus    certain      Federal    funds,    all  under the
administration        of the Texas Central          Education     Agency,     with alloca-
tions    to the respective        schools     following      a formula     developed     by
the State       Board for Vocational         Education     based     on the cost     of each
program     and the number of contact             hours   generated.       Only institu-
tions    and programs      approved     by the State       Board of Education          or the
Coordinating        Board,  Texas College         and University       System,    are
eligible      for the distribution         of such funds.          Section    31.40,    Texas
Education       Code.

               Texas laws pertaining      to education     were codified     by the
61st    Legislature     into  the Texas Education      Code which became ef-
fective     September     1, 1969.   Regarding   construction      of civil    statutory
enactments       of Texas,   Article  10, Vernon’s     Civil   Statutes,    provides,
in part,      that :


                                               _ 5494-
 .       .




Mr.   George       W. McNeil,      page   5       (M-1129)



                 "8.     The rule     of' common law that        statutes
         in derogation        thereof     shall   be strictly       construed
         shall    have no application           to the Revised        Statutes;
         but the said       statutes      shall   constitute       the law
         of this      State   respecting      the subjects       to which
         they relate;       and the provisions           thereof    shall
         be liberally       construed      with a view to effect
         their     objects    and to promote        justice."        (Emphasis
         added.)

             To strictly      construe    the term "semester         credit     hour"     for
scholarship      fund purposes      would cause     an unjust     and absurd       result
which would defeat        scholarships      to needy students        in vocational-
technical    fields.      Our courts     will   construe     a statute      to reach      a
just   and reasonable      result    if at all     possible.       Cramer v. Sheppard,
140 Tex. 271,     167 S.W.2d.147      (reh.den.     1943);    Rai$z;ad      Commission
                                             ., 443 S.W.Zd 71 (             C'            196
                                                         Bank of Midlan~\:'%*S.W.~~


               The Texas Code Construction              Act,   effective       since    September
1, 1967,      was enacted      to provide      rules    to aid in the construction               of
codes    enacted    pursuant     to the state's         continuing       statutory      revision
program     and applies      to all    codes    enacted      by the 60th or a subsequent
Legislature.        The Texas Education           Code is one of these            Codes.      The
Code Construction         Act provides       that    in enacting       a statute,       it is
presumed      that a just      and reasonable        result    is intended.          Art.
5429b-2,      Sec.  3.01(3),     V.C.S.      In construing        a statute,       a court
may consider       among other      matters     the consequences           of a particular
construction.        Art.    5429b-2,     Sec.    3.03(S),     V.C,S.

                    In view of these      considerations,             it is our opinion        that
those        portions     of Chapter     54 pertaining           to tuition,      fees   and scholar-
ships        for other      institutions     of higher          education    also    apply   to public
junior         colleges     in accordance     with the          provisions    of Sec.      130.003(b).

                 Your questions       2: 4, and        5,      all   pertaining   to the applica-
tion  of       a portion     of certain    tuition           fees    to a scholarship   fund,   are
answered        collectively      as follows:

             In consonance            with the result       reached  in answer to your
first  question,      namely,         that    a portion   of tuition    fees    collected
for vocational-technical                courses    should  be set aside      into    a scholar-
ship fund,     it is noted           that mathematically        the twenty-five        cents  for




                                              -5495-
Mr.   George    W. McNeil,      page   6        (M-1129)



each hourly       charge     for resident        students       (at $4 per semester      credit
hour)    is equivalent         to 1/16th     of same; and, that          the $1.50    for each
hourly     charge    for non-resident          students       (at $40 per semester       credit
hour)    is equivalent         to 3/80ths      of that charge.         A fair    and equitable
result     would be reached         regardless       of the tuition        amounts received
by an institution          for a particular          type of course        or by what method
the institution         measured      the credit       for a course      if,  from the tuition
fees   collected,        1116th   of that portion           received   from resident       students
and 3/80ths       of that portion        received        from non-resident       students,      were
set aside      into    the scholarship         fund.

             The same just    and fair     result   would be reached     by applying
this  method even in those       instances     where a junior   college    elected
to charge    only those  tuition     fees   which were in effect      on January     1,
1971,  under the provisions        of Sec.    130.003(b)(4)   supra,    by virtue    of
Sec.  54.051(j)   which provides:

               “(j)   Tuition    for       nonresident       students
       registered     in a public          junior    college      is as
       provided     in Subsection          (b),   Section      130.003,
       of the Texas Education              Code,”

                Accordingly,     you are advised      that    the aforementioned
scholarship        fund provisions       do apply   to tuition     fees   collected
for vocational-technical             courses,   whether    they are offered         on a
semester       credit    hour basis,     and the funding      of same from such tuition
fees    collected      is to be accomplished        by application      of the fractional
figures      as aforesaid.

              In answer to your third          question,       you are advised         that
students    taking     some or only vocational-technical               courses     may be
granted   tuition      scholarships     if they are otherwise           qualified.          The
Code puts no limitation           on funds   to be payable        only    to students
taking   academic      courses.     The law being       silent    in this      regard,      it
is presumed     the Legislature       did not intend         to make the type or types
courses   being    taken a criterion       for eligibility          to the scholarship
fund referred      to.

              Your sixth       inquiry      asks whether    scholarships       may be paid
to out-of-state       students.          Set e 54.051(m)    (quoted     supra)    provides
also that     “No more than 10 percent             of said    scholarship      funds may be
allocated     to out-of-stat,e         students,”      You are accordingly         advised
that by the plain        language       of the statute      up to 10 percent         of such
scholarship     funds may be allocated             to “out-of-state”        students.



                                            -5496-
Hon.   George     W. McNeil,        page    7~   (M-1129)



            Your final    question  asks whether  students   who are
citizens   of any country     other than the United   States  may be
paid scholarships     from the funds    set aside under Sec.   54.051(m).

               The pertinent          language       in the section        provides        that
the funds      at each institution              shall   be administered           by that       in-
stitution      to award scholarships               to needy     students,        the standard
for determining          need to be formulated             by each institution.                  Other
than the "need"           referred      to,   no other     restriction         is placed        upon
the institution           except    that no more than 10 percent                  of said       scholar-
ship funds may be allocated                 to "out-of-state"           students.          However,
since     the Legislature          has specifically         provided       for     special      funds
to be appropriated             by the Legislature          in the biennial            appropriations
act for tuition           scholarships        to needy resident          and alien         students
elsewhere       in the Code (Sec.            54.101)    and, since       Sec.      54.051(m)       makes
no provision         for any part         of tuition     fees    received        by aliens        to be
set aside       into    the scholarship          fund created        by operation          of said
subsection,        it would be unreasonable              to assume the Legislature
intended      that     such funds would be available                 for distribution             to
alien     students.

               In other    words,     the tuition      scholarship        fund provided        for
by Sec.     54.051(m)     comes from tuition        fees     received       from resident        and
non-resident       students,      not alien    students.        Tuition       rates     for aliens
is determined       by Sec.     54.051(h)     at the rate       of $14 per semester
credit    hour,    but subsection        (m) requires      none of this          amount to be
placed    in a scholarship         fund.    Therefore,       no part      of the scholarship
fund created       by Sec.     54.051(m)    may be paid to students                who are
citizens     of any country        other   than the United          States     of America.
This is not to be confused             with other      scholarship        funds made availab le
to needy alien        students     under the provisions           of Sec.       54.101.

                                    SUMMARY

                1.   Sec.    54.051(m)      of the Texas Education
        Code,    requiring      certain     amounts of tuition      fees
        to be placed       in a scholarship        fund, applies      to
        tuition     charges     for vocational-technical         courses
        at public      junior     colleges.

               2.    An amount equal        to 1/16th   of the tuition
        received     from resident       students    and 3/80ths    of
        the tuition      received     from non-resident      students
        is to be placed        into   the scholarship     fund pro-
        vided    for by Sec.      54.051(m)     of the Texas Educa-
        tion   Code.


                                             -5497-
Hon.   George   W. McNeil,   page   8      (M-1129)



              3.   Scholarships     may be paid from the          fund
       to students     taking    some or only vocational-
       technical    courses     at public junior  colleges.

            4.   An amount up to 10 percent   of the fund
       may be paid  to out-of-state students;   but,   no
       part of the fund may be paid to alien    students.




                                                 ney   General   of   Texas

Prepared    by Bill   Campbell
Assistant    Attorney   General

APPROVED:
OPINION COMMITTEE

Kerns Taylor,   Chairman
W. E. Allen,   Co-Chairman
Kenneth Nordquist
Jim Swearingen
Herschel  Moore
David Longoria

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                        -5498-